Citation Nr: 1119429	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy, including as secondary to service-connected residuals of a right knee meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for lumbosacral spine degenerative joint disease with lumbar radiculopathy and numbness over the right foot and right thigh.  

In January 2009, the Board remanded this claim, in part, to obtain more recent records including a VA bone scan from October 2005.  The Board finds that there has not been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the January 2009 remand, the Board noted that the Veteran stated in his November 2005 substantive appeal, a VA bone scan was performed two months earlier.  There were no VA medical records dated after October 2004 in the claims folder, so the agency of original jurisdiction (AOJ) was to obtain VA records created since October 2004.  

The AOJ associated VA records that date to October 2004.  A September 2005 VA primary care record showed the Veteran had sacral tenderness after falling off of his lawnmower.  He again complained of joint pain.  He had no tenderness on palpation of the spine, walked with a cane and had a right limp.  The diagnosis was sacral pain.  The plan was to get an X-ray of the coccyx and sacrum to screen for a fracture.  

An October 2005 VA primary care triage note showed the Veteran requested to see his primary care physician for the result of his bone scan and occult blood test.  A pain note (entered minutes after the triage note) showed that the Veteran had pain in the coccyx area for the past month.  He thought there might be a fracture.  In an addendum dated a few days after the pain note, the registered nurse practitioner wrote that the Veteran was notified of the findings of his bone scan and said he understood the result.  However, the bone scan result or report is not in the file.  

In an April 2010 supplemental statement of the case (SSOC), the AOJ did not acknowledge the evidence of a bone scan in the records.  On remand, the AOJ should obtain a copy of the bone scan that was likely created in October 2005.  If the result is in any way abnormal, it should be submitted to the October 2004 VA examiner (or, if unavailable, another examiner) for an addendum opinion.  If the bone scan is unavailable, the AOJ should notify the Veteran and document this fact in the file (See M21-MR, Part I, Chapter 1, Section C).  

Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action: 

1. Procure a copy of the VA bone scan report referenced in the Veteran's November 2005 substantive appeal and in October 2005.  All available records should be associated with the claims file.  If the bone scan result is unavailable, the AOJ should provide documentation to this effect in the file (See M21-MR, Part I, Chapter 1, Section C).  

2. If the bone scan result is in any way abnormal, it should be submitted to the October 2004 VA examiner (or, if unavailable, another examiner) for further explanation and an opinion.  

3. Readjudicate the issue of entitlement of service connection for a low back disability with radiculopathy secondary to service-connected residuals of a right knee meniscectomy.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

